IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER : CIVIL ACTION
Vv. : NO. 15-951

PENNSYLVANIA DEPT. OF
CORRECTIONS, et al.

ORDER

AND NOW, this 30" day of September 2019, following our January 18, 2019 Order (ECF
Doc. No. 246), jurisdiction having returned following our Court of Appeals’ Mandate (ECF Doc.
No. 291), having considered the Plaintiffs and Defendants’ submissions (ECF Doc. Nos. 248, 254
and 264) and for reasons in the accompanying memorandum, it is ORDERED:

1, Counsel and parties are required to follow this Court’s Policies and Procedures in
effect at the time of the anticipated action (“Policies”) and Default Order on Electronic Discovery
found at www.paed.uscourts.gov;

2. The Clerk of Court shall lift the stay on this matter imposed as a result of the appeal;

3. We decline to impose a guardian ad litem or appoint a counsel through a guardian
ad litem for Plaintiff;

4, We decline to consolidate this case involving conduct dating before 2015 with a
case pending at no. 18-801 relating to conduct in 2017 by other persons and thereafter;

5. All served Defendants shall respond to the pending Second Amended Complaint
(ECF Doc. No. 237), including briefing the pending Motion to Dismiss (ECF Doc. No. 239) under

our Policies, on or before October 15, 2019; and,
6. Plaintiff shall respond to Union County’s and Warden Shaffer’s pending Motion to
dismiss (ECF Doc. No. 239) as well as any other Motions to dismiss filed by presently served

parties under our Policies with supporting memoranda, no later than November 12, 2019.
